Citation Nr: 0209871	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of 
death of the veteran. 

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from December 1941 to April 1942, from October 1944 to 
March 1945, and in December 1945.  The veteran had active 
service in the recognized guerrilla services from October 
1944 to August 1945.  The appellant is the surviving widow of 
the veteran.
This matter was last before the Board of Veterans' Appeals 
(Board) in May 2001, on appeal from an October 1999 rating 
decision from the Department of Veterans Affairs (VA) 
regional office (RO) in Manila, Philippines, which denied 
service connection for cause of death.  Upon its last review, 
the Board remanded the claim for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) as well as other 
applicable law.  Having reviewed all of the evidence of 
record, the Board is of the opinion that the provisions of 
the VCAA have been fulfilled, and this matter is ready for 
appellate review.  


FINDINGS OF FACT

1. The appellant's claim for dependency and indemnity 
compensation was last denied in May 1997.  

2. The evidence associated with the claims file subsequent to 
the May 1997 decision, when considered in conjunction with 
the record as a whole, is cumulative and redundant, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

1. The May 1997 denial of dependency and indemnity 
compensation is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.160(d), 20.200 (2001).

2. Evidence submitted since the May 1997 denial of dependency 
and indemnity compensation is not new and material; thus, 
the requirements to reopen the claim have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: VA's Duty to Notify and Assist

As noted, this matter was remanded in May 2001 to ensure 
compliance with the newly-enacted VCAA.  This law provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Of relevance to this inquiry, the VCAA specifically provides 
that there is nothing in its provisions to require VA to 
reopen a claim that has been disallowed, except when new and 
material evidence has been presented or secured.   
38 U.S.C.A. § 5103A(f) (West Supp. 2001). 

Recent cases emanating from the United States Court of 
Appeals for the Federal Circuit have suggested that Section 
3A of the VCAA (covering the duty to notify and duty to 
assist provisions of the VCAA) is not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

By letter dated in February 1997, the appellant was advised 
that the veteran had not established service connection for 
any disorder during his lifetime, and she was therefore 
requested to provide medical records which were related to 
the cause of the veteran's death, dated since his active 
service to the date of death.  She was further advised that 
if she were not able to obtain such medical records, that she 
should provide the names, addresses and approximate dates of 
treatment of all VA and non-VA medical providers.  

In April 1997, the appellant returned the form provided to 
her two months earlier by the RO.  Although she signed the 
form authorizing release of medical information, she did not 
list any medical care providers, addresses, or approximate 
dates of treatment as requested.  

In the course of the current claim, the RO advised the 
appellant by letter dated in July 1999 of the specific 
requirements to substantiate a claim for dependency and 
indemnity compensation.  The RO reiterated that the veteran 
had not established service connection for any disability 
during his lifetime, and again requested that the appellant 
provide a signed authorization, identifying medical care 
providers that treated her husband for any illness he had 
sustained since leaving military service until the time of 
his death.  Because the appellant did not respond to the RO's 
advisement, reopening of the claim was again denied in 
October 1999.

As noted, in May 2001 the Board remanded the appellant's 
claim for specific compliance with the VCAA.  The Board's 
remand specifically details the evidence then of record and 
explained to the appellant that she should submit competent 
evidence indicating that the veteran's death was caused by a 
disability incurred or aggravated in service, or that such a 
disability contributed substantially and materially to cause 
death.  The Board noted that the appellant had specifically 
alluded to the veteran's hospitalization at the E.R. Sr. 
Memorial Hospital, and directed that the RO attempt to secure 
these records.  

In October 2001, the RO wrote E.R. Sr. Memorial Hospital and 
Marbel Hospital, Coronadal, South Coptabato and requested 
that the veteran's records be provided for its consideration.  
The appellant was advised by letter contemporaneously dated 
of these efforts, and that the ultimate responsibility to 
obtain the records was her own.  

By letter received in November 2001, the appellant advised 
the RO that the records depository of the E.R. Sr. Memorial 
Hospital (also identified as the Amang Rodriquez Medical 
Center) had sustained a fire in March 2000, and that her 
husband's records had been destroyed.  She attached a 
certificate from a local governmental authority attesting to 
the destruction.  

Also in November 2001, the Office of the Provincial Health 
Center in the City of Koronadal, Province of South Cotabato 
returned the signed authorization forwarded in October 2001 
and advised the RO that its records had also been destroyed 
by fire.  The office further reported that the physician 
identified as having treated the veteran was deceased.  In 
July 2002, the appellant provided a letter from the same 
office, informing her that records of patients treated at the 
Old Provincial Hospital at Morrow St. Marbel, South Cotabato 
were destroyed by fire.  

Thus, the appellant has been repeatedly advised of the 
evidence that would tend to substantiate and reopen her 
claim, and the RO has made every effort to obtain such 
records.  The appellant has not reported the existence of any 
further information that would assist in this endeavor, and 
the Board thus concludes that the claim is ready for 
appellate review.  

The Merits of the Claim

The appellant seeks to reopen a claim of service connection 
for the cause of death of her husband, the veteran.  The 
claim was last denied in May 1997 and not appealed.  The 
Board has carefully reviewed all of the evidence of record, 
but finds that the appellant has not submitted sufficient 
evidence to reopen the claim.  

Applicable law provides that RO decisions which are 
unappealed become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  By 
"new and material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C. § 5103(b).  Following this determination, the Board 
may then proceed to evaluate the merits of the claim. 

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review whether the duty to 
assist has been fulfilled.  

In May 1997, the evidence of record included the veteran's 
service personnel records, including an undated "Affidavit 
for Philippine Army Personnel," in which the veteran 
reported having had malaria while in service.  He also 
indicated that he was sick from February 1944 to July 1944 
from an "unknown illness."  The veteran otherwise denied 
having sustained any wounds or illnesses.  In a December 1945 
report of physical examination, no abnormalities were noted.  

Although the veteran sought service connection for 
"rheumatism" by application received in August 1970, the 
claim was denied by rating decision dated in October 1970.  
The veteran died in January 1979.  The certificate of death 
reflects the primary cause of death to have been post-
cerebrovascular accident, due to cardiorespiratory arrest.  
There were no other antecedent causes listed.  At the time of 
his death, the veteran was not in receipt of service 
connection for any disability.    

In her November 1979 application for dependency and indemnity 
compensation, the appellant did not report the existence of 
any evidence or information that would substantiate her 
claim.  The appellant's claim was first denied by rating 
decision dated in May 1980.

In a November 1987 attempt to reopen her claim, the appellant 
argued that at the time of the veteran's death, he had a 
peptic ulcer that he had sustained while serving on active 
duty.  Her claim was again denied in February 1988.

In support of a February 1995 attempt to reopen her claim, 
the appellant submitted a November 1996 affidavit authored by 
C.I.  The affiant reported that the veteran was hospitalized 
at some point in 1950 due to an ulcer, rheumatism, and high 
blood pressure at the "Dr. Morales Hospital," Marbel, 
Coronadal, South Cotabato.  

As noted above, in April 1997, the appellant returned a 
signed form provided to her two months earlier by the RO that 
would have authorized VA to obtain any outstanding medical 
records pertinent to her claim.  However, she did not list 
any medical care providers, addresses, or approximate dates 
of treatment as requested.  
Accordingly, the claim was denied by rating decision dated in 
May 1997.

The evidence submitted since May 1997 consists of an 
affidavit authored by the appellant in January 1999, in which 
the appellant reports that the veteran suffered a mild stroke 
in 1950 and was hospitalized.  At the time of the stroke the 
veteran already had hypertension, and that he had worked as a 
heavy equipment operator from May 1950 to June 1961.

As noted, although the appellant reported that the veteran 
was treated by the E.R. Sr. Memorial Hospital (also 
identified as the Amang Rodriquez Medical Center) and the 
Hospital at Morrow St. Marbel, South Cotabato, both sources 
have reported that records that may have been generated 
during the veteran's care were destroyed by fire.  

Since May 1997, the appellant has not submitted new and 
material evidence that is sufficient to warrant the reopening 
of her claim.  The appellant's post-May 1997 report is that 
the veteran was employed as a public works employee and was 
hospitalized sometime in the 1950's for various ailments, 
which she believes were incurred in service and continued to 
and contributed to his death.  However, the records of the 
putative treatment have been destroyed and, in any event, her 
layperson's opinion is not competent and therefore not 
material.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).       

There is nothing in the appellant's post-May 1997 submission 
which bear directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  



ORDER

The appeal is denied.   


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

